Citation Nr: 1545813	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-28 213A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and pleural plaques, claimed as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from July 1955 to July 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for asthma due to asbestos exposure.    

In regard to the characterization of the Veteran's claim, the Board notes that treatment records show a diagnosis of asbestos-related pleural plaques in addition to asthma.  Therefore, the Board has recharacterized the Veteran's claim to encompass all currently diagnosed respiratory disorders.  See Brokowski v. Shinseki, 23 Vet.App. 79, 84 ("a claimant's identification of the benefit sought does not require any technical precision.") citing Ingram v. Nicholson, 21 Vet.App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission." (internal citations omitted)).

The Board observes that, in connection with his August 2014 substantive appeal, the Veteran submitted a Disability Benefits Questionnaire (DBQ) for respiratory conditions without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in August 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted. 


This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing claims, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he suffers from a respiratory disorder as a result of in-service asbestos exposure.  Specifically, he alleges that he was exposed to asbestos from piping insulation while aboard a number of ships as an aviation mechanic and that the asbestos exposure resulted in his respiratory disorder.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases.  

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).  The Manual further states that, if an MOS is listed as minimal, probable, or highly probable in the table, concede asbestos exposure for purposes of scheduling an examination.

In the instant case, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to a respiratory disorder.  The July 1955 entrance examination as well as the July 1958 separation examination revealed a normal clinical evaluation of the Veteran's lungs and chest.  Additionally, March 1958 and  June 1958 chest X-rays were negative.  However, the Veteran's MOS is listed as AN-8251, which is an airman-flight engineer, and the aforementioned table in the Manual reflects that "AN" or airman had a minimal probability of exposure to asbestos.  

Furthermore, post-service treatment records reflect complaints of shortness of breath and a diagnosis of asthma and asbestos-related pleural plaques in March 2011.  Specifically, a March 2011 computed tomography (CT) of the chest revealed a small nonspecific pleural plaques on the left.  Further, a pulmonary functioning test (PFT) conducted in October 2012 showed a mild obstruction with air-trapping and normal diffusion capacity.  

Based on the foregoing, the Veteran underwent a VA examination in October 2012.  At such time, the examiner noted the Veteran's occupational history, to include his time in Navy, and his post-service work for the railroad, in a shoe factory, in mines, as a laborer in construction, as a carpenter, and as an installation specialist in gymnasiums and gym equipment.  The Veteran reported in-service asbestos exposure as well as post-service asbestos exposure as a carpenter and an installation specialist.  

After conducting an examination and noting the aforementioned March 2011 diagnoses, the examiner diagnosed mild asthma and asbestos-related pleural plaques on CT scan.  The examiner opined that the Veteran's asthma was not proximately due to or caused by asbestos exposure during military service, and the plaques were not caused by or  related to the claimed asthma.  As rationale, the examiner stated she had reviewed the private medical records and current medical literature.  Based on such, she determined that there was no medical nexus to support asbestos exposure as a proximate cause of asthma and, therefore, such was not proximately due to or the result of asbestos exposure in service from 1955 to 1958.  The examiner further stated that the incidental findings of asymptomatic small left pleural plaques on CT scan are not caused by or related to asthma.  In this regard, she also noted that the questionable pleural plaques on radiographic studies in 2010/2011 have resolved and are not related to the Veteran's current asthma.  

However, subsequent to the examination, in August 2014, the Veteran submitted a DBQ that reflects diagnoses of asthma and asbestos pleural plaques.  Therefore, there remains a question as to whether the pleural plaques are indicative of a diagnosed disorder.  Moreover, the October 2012 VA examination did not offer an opinion as to whether such plaques are related to the Veteran's in-service asbestos exposure.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For above noted reasons, the Board finds that an addendum opinion is necessary to decide the claim.     

Furthermore, records regarding the Veteran's post-service employment history would be helpful.  As noted previously, during the October 2012 VA examination, the Veteran reported in-service asbestos exposure from working aboard a number of ships without wearing any protective gear as an aviation mechanic.  He also reported civilian employment as an installation specialist in gymnasiums and a carpenter during which he was possibly exposed to asbestos.  Moreover, the Veteran reported that he worked at a mine for about two years post service, during which no protective gear (i.e., a breathing mask) was worn to protect him from asbestos exposure.  There are no official records regarding the Veteran's post-service employment in the claims file.  As such, on remand the AOJ should request that the Veteran clarify his post-service employment history and identify any employers he may have worked for post-service.  The AOJ should also request that the Veteran provide authorization for VA to obtain post-service employment records from any identified employers.    

Additionally, upon a review of the claims file, it appears that the copies of the VA treatment records from the VA Medical Center (VAMC) in Pensacola, Florida, dated from October 2012 to March 2013 referred to in the July 2014 statement of the case are not associated with the Veteran's VBMS or Virtual VA file.  Therefore, VA treatment records from Pensacola VAMC dating from October 2012 to March 2013 and any other records from March 2013 to the present should be obtained.  Finally, while on remand, the Veteran should be given an opportunity to identify any other records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records and the Veteran's post-service employment records, should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claimed respiratory disorder.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records from the Pensacola VA Medical Center dated from October 2012 to March 2013 (referred to in the July 2014 statement of the case) and any other treatment records from March 2013 to the present.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Provide the Veteran an opportunity to submit any evidence demonstrating his employment record as a civilian post-service, to include employment as an installation specialist and a mine worker.  Specifically, the AOJ should request that the Veteran clarify his post-service employment history and identify any employers he may have worked for post-service.  The AOJ should also request that the Veteran provide authorization for VA to obtain post-service employment records from the employers identified by the Veteran.    

3.  After completing the foregoing development, return the claims file, to include a copy of this REMAND, to the October 2012 VA examiner for an addendum opinion.  If the examiner who drafted the October 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

(A)  The examiner should identify all current diagnoses of respiratory disorders, to include asthma and asbestos-related pleural plaques.  If the examiner determines that the pleural plaques are not a disability, she should provide a rationale for such determination, especially in light of the August 2014 diagnosis of asbestos pleural plaques.

(B)  For each currently diagnosed respiratory disorder, the examiner should then render an opinion as to whether it is at least as likely as not that such disorder is related to his military service, to include his in-service asbestos exposure.

The examiner should also consider additional information reflecting the Veteran's post-service employment history for evidence of asbestos exposure after service, particularly the employment history reported by the Veteran in the October 2012 VA examination.  The examiner should also consider any allegations of continuity of symptomatology.  

The rationale for any opinion offered should be provided.   

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


